

	

		II

		109th CONGRESS

		1st Session

		S. 2031

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the valuation of employee personal use of

		  noncommercial aircraft for purposes of Federal income tax

		  inclusion.

	

	

		1.Valuation of employee

			 personal use of noncommercial aircraft

			(a)In

			 generalFor purposes of

			 Federal income tax inclusion, the value of any employee personal use of

			 noncommercial aircraft shall equal the excess (if any) of—

				(1)greater of—

					(A)the fair market value of such use,

			 or

					(B)the actual cost of such use (including all

			 fixed and variable costs), over

					(2)any amount paid

			 by or on behalf of such employee for such use.

				(b)Effective

			 dateSubsection (a) shall

			 apply to use after the date of the enactment of this Act.

			

